Citation Nr: 1733991	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use of the right foot.

(The issues of entitlement to service connection for type II diabetes mellitus,  entitlement to an initial rating in excess of 20 percent for left wrist carpal tunnel syndrome, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO denied entitlement to SMC based on loss of use of the right foot.  Later that same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007.  The RO issued a supplemental SOC (SSOC) in April 2009.

The Veteran presented testimony during four hearings before four different Veterans Law Judges (VLJs) of the Board.  In June 2011, the Veteran testified during a Board hearing before the undersigned VLJ at the RO.  The Veteran testified at three additional Board hearings:  in November 2012 at the RO, in June 2013 at the RO, and in October 2014 via videoconference.  Transcripts of all four hearing are associated with the record.

With respect to the matter of the Veteran's entitlement to SMC for loss of use of the right foot, the matter addressed herein, the Veteran offered testimony during the June 2011 hearing before the undersigned, and during the October 2014 hearing before another VLJ.

In December 2011, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development and adjudication.  After accomplishing further action, in 2012, the AMC issued an SSOC reflecting the continued denial of the claim, and thereafter returned this matter to the Board.  Then, in May 2013, the Board again remanded the claim for additional development.  After accomplishing further action, the AMC issued another SSOC reflecting the continued denial of the claim, and thereafter returned the matter to the Board.  Most recently, in March 2015, the Board again remanded the claim for further development.  After accomplishing further action, the AMC returned the matter to the Board without issuing an SSOC.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For the reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

As final preliminary matters, the Board points out that a claimant is entitled to a final decision of his claim made by the VLJ who conducted the hearing on appeal.     See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Because two different VLJs held separate hearings on the SMC claim, this matter was previously handled (and remanded) by a panel of three judges.  Notably, after the second hearing on this issue, the Veteran waived his right to appear at yet another hearing before the third member of the panel in October 2014.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).   However, as the VLJ who held the second, October 2014 hearing on the SMC issue has recently retired, single judge disposition of the SMC claim, by the undersigned, is now appropriate.

Additionally, the Board notes, as reflected on the title page, that Veteran has also perfected appeals with respect to the issues of entitlement to service connection for diabetes mellitus, entitlement to a higher initial rating for left wrist carpal tunnel syndrome, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability, and that those matters are being adjudicated in a separate decision under the signature of the judges who conducted the hearings on those issues.  See 38 C.F.R. § 20.707 (2016).  

REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In March 2015, the Board, inter alia, remanded the claim of entitlement to SMC for additional evidentiary development.   In addition to the requested development actions, March 2015 remand directives specified that, "if the benefit sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order."  

On remand, the AOJ accomplished further action pursuant to the Board's remand instructions.  However, with regard to the issue of entitlement for SMC, the matter was returned to the Board without issuance of an SSOC to the Veteran and his representative reflecting adjudication of the claim.  Hence, in this regard, the AMC failed to comply with the Board's remand directive, and further remand of the claim on appeal is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, on remand, the claim for SMC due to loss of use of the right foot must  be adjudicated in light of all evidence (to particularly include all that added to the claims file as a consequence of the most recent remand) and legal authority; and, if the claim remains denied, the  Veteran and his representative must be furnished with an appropriate SSOC that includes clear reasons and bases for the determination, and given an appropriate opportunity to respond this matter is returned to the Board.  The Board emphasizes that compliance with remand instructions is neither optional nor discretionary.  See Stegall, 11 Vet. App. at 271.


Accordingly, this matter is hereby REMANDED for the following action:

1.   Adjudicate the claim for SMC due to loss of use of the right foot in light of all pertinent evidence (to particularly all evidence added to the VBMS and/or VVA file(s) since the last adjudication, to include as a consequence of the March 2015 remand) and legal authority. 

2. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

